Citation Nr: 1639653	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-13 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for hemorrhoids, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran had honorable active duty service in the Air Force from December 1990 to June 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Local jurisdiction of the appeal is currently with the RO in Columbia, South Carolina.  A notice of disagreement was received in September 2011, a statement of the case was issued in May 2012, and a VA Form 9 was received in May 2012.

In a February 2014 rating decision, the RO in Columbia, South Carolina granted an increased evaluation from 0 percent to 10 percent for hemorrhoids, effective August 27, 2010.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the increased rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

In January 2015, the Board remanded this claim for the purpose of scheduling the Veteran for a video conference hearing at the RO before a Veterans Law Judge.  Thereafter, a video conference hearing was conducted in May 2015 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In August 2015, the Board remanded this claim for the purpose of obtaining outstanding VA medical records and providing the Veteran with a VA examination that addresses deficiencies in the prior report.  This development has been completed, and the case has been returned to the Board for adjudication.



FINDING OF FACT

The Veteran's hemorrhoids are characterized by flare-ups that occur approximately every month and last up to multiple weeks, manifested by bleeding, pain, burning, and itching, but not manifesting in anal fissures or secondary anemia.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess of 10 percent for the Veteran's service-connected external hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.114, Diagnostic Code 7336 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2015)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes September 2010 and October 2010 evidentiary development letters in which the RO advised the appellant of the evidence needed to substantiate his claim of entitlement to an increased rating.  The appellant was advised in these letters of his and VA's responsibilities under the VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  These letters also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim, pursuant to the Court's holding in Dingess, supra.  

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's VA and private medical records. 

The RO arranged for the Veteran to undergo VA examinations in September 2010, October 2011, January 2014, and November 2015.  As discussed by the Board in its August 2015 remand, the January 2014 VA examination report is inadequate for rating purposes and will not be relied upon to rate the Veteran's hemorrhoids in this case.  The Board finds that the remaining examination reports are adequate for the purpose of determining entitlement to an increased rating.  The examiners reviewed the claims file and elicited from the Veteran his history of complaints and symptoms, and the examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's disability.  

The Board acknowledges that the November 2015 VA examination report does not demonstrate strict compliance with the August 2015 remand instruction in that the August 2015 Board remand directed that "[a]n internal and external examination must be conducted."  The November 2015 VA examination report reflects that the examiner's findings regarding internal hemorrhoids were based on a recent colonoscopy rather than on personal examination of the Veteran for internal hemorrhoids and anal fissures.  The Board has considered whether to remand this claim for another examination that strictly complies with this specific aspect of the remand instruction.  The Board finds, however, that remand of this claim so that the Veteran may undergo an internal physical examination would serve no useful purpose.  

Specifically, the Board notes that internal examination of the Veteran's rectum during a VA examination would not include a colonoscopy.  The Board observes that diagnostic testing, to include a colonoscopy in this case, is far more reliable and provides far more information than can be obtained on physical inspection.  The Board notes that the VA examiner himself had reviewed the record and, in his professional discretion, determined that the findings that were already of record from the colonoscopy rendered the administration of a physical examination for internal hemorrhoids and anal fissures unnecessary.  That is, the examiner determined that the January 2015 colonoscopy and the November 2015 VA examination, when considered together, satisfied the Board's instruction that "[a]n internal and external examination must be conducted" in that it provided the examiner with all of the information that was needed in order to answer the questions that were posed in the remand.  

Given that the record does contain the results of recent diagnostic testing that provides a more accurate impression of the Veteran's rectum for rating purposes, the Board will not delay adjudication of the Veteran's appeal for the sole purpose of ordering a physical examination that will provide evidence that is inferior to the colonoscopy results that are already of record.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant).  The Board therefore concludes that the November 2015 VA examination report substantially complies with the August 2015 remand instruction and, therefore, a remand for another examination is not required.

The Veteran also presented testimony concerning his claim at a May 2015 Board hearing.  At this hearing, the undersigned Veterans Law Judge explained the issue for which the hearing was being conducted and asked questions designed to elicit information relevant to the claim.  These actions provided an opportunity for the appellant to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are also appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.

When evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2) (West 2014); see also 38 C.F.R. § 3.400(o)(2) (2015); Harper v. Brown, 10 Vet. App. 125 (1997).  

The Veteran in the case at hand has claimed entitlement to an increased rating for hemorrhoids.  This disability is currently evaluated as 10 percent disabling from August 27, 2010, which is the date of VA's receipt of the increased rating claim, and is rated under 38 C.F.R. § 4.114, Diagnostic Code 7336 (2015).  

Diagnostic Code 7336 is applicable to both external and internal hemorrhoids.  Under this diagnostic code, a noncompensable rating is assigned if the hemorrhoids are mild or moderate.  A 10 percent rating is warranted for hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A maximum 20 percent rating is warranted for hemorrhoids "[w]ith persistent bleeding and with secondary anemia, or with fissures."  See 38 C.F.R. § 4.114, Diagnostic Code 7336.

Turning to the evidence of record, a November 2009 VA medical record notes that the Veteran reported having had a recent hemorrhoid flare.

A June 2010 record notes that the Veteran reported having had more itching, pain, and discomfort over the past month.  It was noted that suppositories helped a little bit, and it was recommended that he try to increase fiber.  His doctor ordered an ointment for him to use as needed for the itching.

The Veteran underwent a VA rectum and anus examination in September 2010.  The resulting examination report notes, in pertinent part, that the Veteran reported having been diagnosed with internal hemorrhoids.  He reported that, once per month, he has a flare-up with anal itching and pain.  He denied diarrhea, tenesmus, swelling, perianal discharge, fecal incontinence, or involuntary bowel movement.  He reported that he has bleeding during flare-ups, but otherwise there is no bleeding.  He is currently using hemorrhoidal cream, hemorrhoidal suppository, and ointment rectally.  He reports good response with the treatment, but he reports that he gets itching with the foam.  He denied any hospitalizations or surgery.  He denied trauma to his rectum or anus, spinal cord injury, rectal prolapse, history of anal infection, rectal bleeding other than hemorrhoidal bleed, proctitis, fistula, and neoplasm.  He reported that this disability makes it uncomfortable for him to sit but, otherwise, there is no limitation in his work.  He reported his activities of daily living are usually not limited, but he does have to keep himself hydrated and has to watch his diet.  

On physical examination, there was no colostomy or evidence of fecal leakage.  Lumen rectal and anus were of normal size.  There were no signs of anemia or fissure.  There was no internal or external hemorrhoid noted on rectal examination.  There was no evidence of bleeding or rectal prolapse.  Sphincter tone was normal.  The examiner diagnosed a history of hemorrhoids since service with intermittent flare-ups per history.  No hemorrhoids were noted on examination.  

In a September 2010 personal statement, the Veteran reported that the main reason he started seeing his VA primary care physician is because of his hemorrhoids.  He reported that he got severe pain, burning, and itching in the area.  He reported that he would bleed quite often, which he stated was noticeable after having a bowel movement.  He has been prescribed foams, creams, and suppositories that he uses on a regular basis.  He has also had to watch his diet and maintain a soft bowel movement as to not aggravate his condition, which can be aggravated by things like constipation or certain foods.  He reported that aggravation of his condition can cause severe pain, bleeding, and itching for days or weeks at a time.  

In his September 2011 notice of disagreement, the Veteran requested a compensable rating for hemorrhoids.  He reported that the main reason he started visiting the VA hospital is because of the constant recurring issue he has with hemorrhoids.  He reported that he has severe to significant pain on a recurring basis and has blood in  his stool quite often during these recurrences.  

The Veteran underwent a VA examination in October 2011.  It was noted that the Veteran takes hemorrhoid suppositories and steroid cream continuously for his hemorrhoids.  It was noted that the Veteran has internal or external hemorrhoids that were manifested by mild or moderate "hot burning poker up rear and throb sensation."  It was noted that the throbbing keeps the Veteran up at night and that the Veteran has a constant burning sensation.  He also reported that he was currently experiencing bleeding at the end of his bowel movements.  He was also noted to have pruritus ani, which was described as usually a mild itch every week.  Examination of the rectal/anal area was normal, with no external hemorrhoids, anal fissures, or other abnormalities.  The examiner opined that the Veteran's hemorrhoids did not impact his ability to work.

In his May 2012 substantive appeal, the Veteran called into question the probative value of the October 2011 VA examination report.  He specifically noted that the examiner did not examine him and thus would not be able to comment on whether the Veteran has hemorrhoids or fissures.  He also noted that it was misleading for the examiner to comment that the Veteran only gets flare-ups once per month, as the Veteran reported that these flare-ups occur at least once per month and can last for weeks with severe pain, itching, and bleeding.

As discussed above, the Board determined in its August 2015 remand that the January 2014 VA examination report was inadequate for purposes of rating the Veteran's hemorrhoids.  Therefore, this examination report will only be further discussed to the extent that it reflects that a complete blood count (CBC) was conducted.  As noted in the prior Board remand, the examination report instructions indicate that a CBC should be completed if anemia is suspected, which would suggest that the examiner may have had reason to believe that the Veteran was anemic.  However, the examiner did not make any diagnosis or otherwise comment on whether the Veteran is anemic.

A June 2014 VA medical record notes that the Veteran had a worsening flare of his hemorrhoids last month.  At that time, he was prescribed a cream to use as needed.  He was using suppositories as needed.  He stated that the cream helps but he still has flares about once per month.  He wished to try different treatment and consider surgery.  He was going to start sitz baths and psyllium.  At the time of this appointment, he was not experiencing a flare.  

The Veteran testified at his May 2015 Board hearing that his hemorrhoids are being treated with steroid foams and creams, anti-itching creams, fiber treatments, sitz baths, and suppositories.  He reported that his doctor has mentioned to the Veteran the possibility of undergoing a hemorrhoidectomy.  He testified that he sometimes has bleeding after bowel movements, and sometimes the bleeding is frequent and severe.  He testified that he usually has a severe flare-up where he notices heavy bleeding after he wipes about once per month.  He described these flare-ups as consisting of hemorrhoid tags, severe bleeding, and severe pain.  These severe flare-ups usually last about a week before subsiding.  He has to be careful with what he eats to avoid flare-ups.  He also testified that he sometimes has to use toilet paper as a padding to prevent or control bleeding to avoid having an accident.  He testified to his belief that the majority of these hemorrhoid tags are internal and that they are manifested by a little bit of itching and slight sensitivity.

A May 2015 VA medical record notes that the Veteran's hemorrhoids have worsened over the last few years.  It was noted that he has had bright red bleeding per rectum at least once per month.  He loses a large amount of blood in the toilet bowl, and he has persistent leakage after defecation.  He endorsed anal pruritus and tenesmus, but denied melena, constipation, diarrhea, abdominal pain, nausea, and vomiting.  

A June 2015 VA gastroenterology outpatient consultation report notes that he Veteran has a history of pruritus ani and proctalgia.  He had no abdominal pain, nausea, vomiting, diarrhea, constipation, anorexia, or weight loss.  He was assessed as having hematochezia with personal history of hemorrhoids and family history of colorectal cancer.  

A July 2015 colonoscopy report notes mild to moderate hemorrhoids.  

The Veteran underwent a VA examination in November 2015.  The resulting examination report reflects that the Veteran reported having pain with bleeding once per month.  He reported using a pad on occasion due to bleeding.  His flare-ups are worse with spicy foods and hard nuts.  It was noted that the Veteran requires the continuous use of medication for the diagnosed condition.  It was noted that he has internal or external hemorrhoids that were noted to have been mild or moderate on colonoscopy.  

On physical examination, the Veteran had external skin tags but no external hemorrhoids.  There were no other pertinent physical findings, complications, conditions, signs, and/or symptoms related to his hemorrhoids.  It was noted that the Veteran's claims file reflects that his internal hemorrhoids were noted to be mild to moderate in severity.  No external hemorrhoids or anal fissures were noted.  No associated anemia was noted.  The Veteran was using pads on occasion.  

Based on the above, the Board finds that entitlement to a rating in excess of 10 percent is not warranted at any point during this appeal.  As noted above, a 20 percent rating requires that the Veteran have internal or external hemorrhoids "[w]ith persistent bleeding and with secondary anemia, or with fissures."  With respect to the portion of the rating criteria requiring "persistent bleeding and ... secondary anemia," the Board notes that these criteria are conjunctive, not disjunctive.  Thus, both of the criteria (persistent bleeding and secondary anemia) must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).  

The Board finds that the Veteran is not shown to have secondary anemia.  Therefore, the Board need not reach the question of whether the Veteran's having bleeding hemorrhoids for a week or multiple weeks per month is considered "persistent."  The November 2015 VA examination report made a specific finding of no anemia in response to the Board's examination request that the examiner identify whether the Veteran's hemorrhoids are manifested by "persistent bleeding and with secondary anemia."  The Board further notes that the September 2010 VA examination report also expressly notes no signs of anemia.  As discussed above, the November 2015 VA examiner has asserted that he reviewed the claims folder, and his discussion of the evidence demonstrates his familiarity with its contents.  This examiner's finding that the Veteran does not have anemia is informed, in part, by the CBC test results of the January 2014 VA examination.  There is no contrary indication of record that the Veteran has, in fact, had anemia during the appeals period.  

Likewise, the Board finds that the record contains no medical evidence of anal fissures to justify a 20 percent rating.  The September 2010, October 2011, and November 2015 VA examination reports expressly note that there were no signs of anal fissure, and the VA medical records reflect that the Veteran has not been found to have anemia when examined at any point during the appeals period.  However, the Board notes that there is some suggestion of record that the Veteran was found to have an anal fissure at the time of his hemorrhoids diagnosis.  The Board further notes that this diagnosis would have occurred over a decade before the period that is the subject of the current appeal, and thus is not relevant for purposes of evaluating the current severity of the Veteran's hemorrhoids.  

Therefore, the Board finds that, in the absence of evidence of anemia and/or anal fissures at any point during the appeals period, a rating in excess of 10 percent is not warranted for the Veteran's hemorrhoids.

The Board has also considered whether it is factually ascertainable that the Veteran's hemorrhoids had increased in severity to satisfy the 10 percent criteria during the one-year period prior to VA's receipt of his increased rating claim on August 27, 2010.  The Board has reviewed the entire record and notes that there are only two potentially pertinent pieces of evidence from that period.  First, a November 2009 record shows that the Veteran had a recent hemorrhoid flare.  Second, a June 2010 record notes that the Veteran had been experiencing increased itching, pain, and discomfort over the past month, that it was recommended that he increase his fiber, and that he was given an ointment to use for the itching.  Neither of these records constitutes evidence showing a factually ascertainable increase in the severity of this disability during that one-year period.  Specifically, neither of these records demonstrates that the Veteran's hemorrhoids satisfied the 10 percent rating criteria of large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences, prior to August 27, 2010.  Therefore, the Board finds that the evidence in this case does not demonstrate that a factually ascertainable increase in disability occurred within the one-year period preceding the August 27, 2010, increased rating claim, and a 10 percent rating is not warranted prior to that date.

The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, entitlement to a disability rating in excess of 10 percent for hemorrhoids is not warranted during any portion of this appeal.

In reaching this conclusion, the Board also has considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability is inadequate.  Second, if the schedular evaluations do not contemplate the Veteran's level of disability and symptomatology and are found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  "Governing norms" include "marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

Specifically, the relevant hemorrhoid rating criteria contemplate the Veteran's bleeding, pain, and itching.  The evidence does not indicate the presence of any impairment that is not contemplated by the schedular rating criteria of Diagnostic Code 7336.

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends.  In any event, the Board finds that the Veteran's hemorrhoids have not resulted in marked interference with employment or frequent periods of hospitalization.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  As noted above, the Veteran has specifically stated that, other than having some difficulty sitting down when working, his hemorrhoids have not interfered with his employment.  The record reflects that the Veteran has not missed any work due to hemorrhoids and no other impairment with employment has been identified.  The Board finds that difficulty sitting is impairment of a degree that is contemplated by the 10 percent schedular disability rating.  The Board, therefore, has determined that referral of this claim for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The Board, therefore, has determined that the available schedular evaluation for the Veteran's service-connected hemorrhoids is adequate.  Therefore, referral of this disability for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased rating for hemorrhoids, currently rated as 10 percent disabling, is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


